Title: Thomas Jefferson to Arthur S. Brockenbrough, 1 September [1819]
From: Jefferson, Thomas
To: Brockenbrough, Arthur S.


					
						Dear Sir
						
							Poplar Forest
							Sep. 1.
						
					
					Your favor of the 28th came to hand yesterday. the engagements for work, as well as I can state them from imperfect memorandums which I have with me aided by recollection, have been as follows. in the Western range the Pavilion No 1. the brick work was engaged to Carter & Philips, the wooden work to Oldham; No 2. is done with. No 3. brick work and wooden work engaged to Dinsmore and Perry, No 4. done with; and No 5. not engaged. of the dormitories No 1. to 10. were not engaged, but were reserved for Carter & Philips. mr Dinsmore once mentioned to me in conversation that in assigning to him Pavilion No 3. he expected he should also have had the adjacent dormitories: but I told him I had had no such idea, and that the written paper I gave him would shew that the pavilion alone was allotted to him. he acknoleged the dormitories were not engaged, and did not pretend to claim them as such. it was our intention to have assigned the Hotels & line of dormitories on the back street to the Philadelphia workmen; but after Genl Cocke and myself concluded to build the Eastern range of Pavilions & dormitories ins in preference, this was destined for the Philadelphians, and I still wish that this whole range may be executed by them. by the time you say that Carter & Philips will have finished pavilion No 1. and dormitories No 1. 2. 3. 4. I shall be at home; but they may proceed to build the dormitories between Pavilions 3. 2. & 3. that is to say dormitories No 5. 6. 7. 8. 9. 10. these will take 60. or 70,000 bricks, and when I return we will decide according to circumstances whether to give them Pavilion No 5. of the Western range, or one on the Eastern side.
					As I shall be at home so soon, we will defer deciding about the Corinthian capitels till then. but in the mean time the Corinthian bases should be pushed that we may get those columns up. then they should do of preference the Doric bases & capitels for No 4. to get them up.
					
					The two Raggis have requested me to remit 150.D. for each of them to their respective wives. as well as I recollect, exclusive of their passages and other travelling expences we had advanced for them 300.D. or a little over. if their wages commenced from the signature of the articles (as I believe they did) this new advance will be scarcely more than is now due to them. on a principle of justice therefore, as well as of a due attention to their feelings for their wives, and the expediency of keeping them in a state of satisfaction, this I think should be done. I will therefore pray you to have 300.D. immediately remitted from Richmond to John Vaughan of Philadelphia, on account of the university and subject to my orders; and I will write to him to whom he is to remit it in Leghorn. perhaps the Virginia bank will place it for you in Philadelphia.
					I have taken off the rafter roof of the middle part of my house here, 22.f square, and covered it with ridge & guttur rooflets. a more compleat and satisfactory job I have never seen done. timber being plenty here, I had my ridge joists 10. by 4.I. & the guttur joists 10. by 8 I. but 10. by 3. & 10. by 6. would do, because 6.I. allows a 3.I. guttur and margins of 1½ I. the joists are 15 I. horizontally apart, & a single course of shingles 18.I. long reach from the ridge into the guttur, and another course over these; breaking joints, and mitring at top, are more secure than plank. the shingles are of equal thickness at both ends, and in laying on the terras, a broad plank is first nailed over the mitre to prevent water from ever entring that, & the intervals then covered with other planks. sheet iron unquestionably endangers leaking, and will rust out sooner than the guttur, well pitched will rot. let all the dormitories be thus done, & without sheet iron. I salute you with friendship & respect.
				